DETAILED ACTION
Status of Claims: Claims 1-4, 6-11, 13-17, and 19-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4, 6-11, 13-17, and 19-23 (renumbered as 1-20) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 8 are allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “determining, by the terminal device, Q PDCCH candidates for blind detections in a search space with a low priority in the time unit according to the configured total number of PDCCH candidates for blind detections, P PDCCH candidates for blind detections in a search space with a high priority and a maximum number of PDCCH candidates for blind detections in the time unit, wherein 1≤P≤M, wherein 0≤Q≤M-P, wherein M represents the maximum number of PDCCH candidates for blind detections in the time unit, wherein M and P are positive integers, and wherein Q is integer and is equal or larger than zero” and “wherein a total number of PDCCH candidates for blind detections performed by the terminal device within the time unit is less than or equal to a-the maximum number of PDCCH candidates for blind detections in the time unit” when considered with other limitations in the claim as a whole.
Independent claim 15 is allowable over the prior art of record since none of the prior art, taken individually or in combination, particularly discloses, fairly suggests, or renders obvious “sending configuration information to a terminal device, wherein the configuration indicates a configured total number of physical downlink control channel (PDCCH) candidates for blind detections in N blind detection occasions in a time unit and a number of blind detections in each of the N blind detection occasions that the terminal device can perform” and “wherein the configuration information is usable to determine Q PDCCH candidates for blind detections in a search space with a low priority in the time unit, wherein 0≤Q≤M-P, wherein 1≤P≤M, wherein M represents a maximum number of PDCCH candidates for blind detections in the time unit, P represents a number of PDCCH candidates for blind detections in a search space with a high priority, wherein M and P are positive integers, and wherein Q is an integer and is equal or larger than zero” when considered with other limitations in the claim as a whole.
Dependent claims 2-4, 6, 7, 9-11, 13, 14, 16, 17, and 19-23 are allowed based on the virtue of their dependency on the allowed base claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476